Citation Nr: 1525504	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Veterans Integrated System Network (VISN) 20 Network Payment Center in Portland, Oregon


THE ISSUE

Whether the claim for entitlement to payment of unauthorized medical expenses to American Medical Response for emergency medical treatment rendered to the Veteran at Saint Peter Hospital on January 27, 2013 was timely filed.


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.  

The appellant in this case is American Medical Response, a private medical group that seeks payment for the Veteran's unauthorized emergency medical treatment provided at Saint Peter Hospital on January 27, 2013.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision issued by the VA VISN 20 Network Payment Center in Portland, Oregon, which denied payment to American Medical Response based on a finding that the appellant's claim was not timely filed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the October 2013 statement of the case (SOC), VA received a claim from American Medical Response for entitlement to payment of unauthorized medical expenses on May 8, 2013.  However, that claim is not of record.  As this document is critical to the issue before the Board, it must be obtained before the Board can proceed with adjudication.

Accordingly, the case is REMANDED for the following action:

Obtain the May 8, 2013 claim from American Medical Response requesting payment for services rendered on January 27, 2013, as referenced in the October 2013 SOC.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




